PER CURIAM.
— The County Court' was mistaken when It considered the agreement to refer to arbitration, as a bar to the action.
A mere agreement to decide a controversy by arbitration cannot be enforced at law, or in equity, because no one can effectually waive his right to have his suits determined at the proper Courts provided by the laws of his country.
The usual course to enforce such stipulations formerly, was to enter into bond with sufficient penally; but it may be doubted whether this mode would be effectual at the present day, for it is not easy to ascertain what injury can accrue to a party by the refusal of his adversary, to comply with such engagement.
However the remedy may be, the question now presented, was settled in "the case of Stone v. Dennis, (3 Porter 231) and that decision is entirely satisfactory to the present Court.
For the error in the instructions given to the jury, the judgment of the County Court is reversed, and the cause remanded.